Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7,12-18 of U.S. Patent No. 11346193. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the claims 1-7,12-18 of U.S. Patent No. 11346193. Thus, the claim limitations although broader  are obviously met by the patent.  Therefore, the claims are obviously directed toward the same invention.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,6-10,11,12,16-20 of U.S. Patent No. 10927652. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by the claims 1,2,6-10,11,12,16-20 of U.S. Patent No. 10927652. Thus, the claim limitations although broader  are obviously met by the patent.  Therefore, the claims are obviously directed toward the same invention.

Claims 1,3-8,10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5-10,14-18 of U.S. Patent No. 10550674 in view of Mayfield 6554880. The patent 10550674 claims all of the limitations of the pending application except for the flow port extending through a sidewall.  Mayfield teaches that it is known in the  art to have flow port (4) in the sidewall of a head portion.  As it is well known in the art to place a flow port in the sidewall of a head portion, it would be obvious to one of ordinary skill in the art to modify the claims of patent 10550674 to have flow port in a sidewall in view of the teachings of Mayfield. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,8-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rich 20120211237.
Referring to claims 1,3, 8,10, Rich discloses a bypass plunger, comprising: a plunger body (13) including a head portion ( portion where ports 7 are located) located at a first end of the plunger body, the head portion having a side wall; a tail portion ( where element 14 is located) located at a second end of the plunger body opposite the first end, the tail portion including an opening ( below element 14) defining at least one passageway; a central portion (18) located between the head portion and the tail portion, the central portion having a cylindrical side wall enclosing an internal bore; at least two flow ports (7) in the head portion, the at least two flow ports extending through the side wall and making a fluidic connection with the internal bore; and a ball (8) located within the internal bore of the plunger body and moveable along a length of the internal bore between an open position (see fig. 5b and a closed position (see fig. 5c).
Referring to claims 2 and 9, Rich discloses the ball (8) is configured to move from a first side (see position of ball 8 in figure 5c)) of the at least one flow port to a second side (see position of ball 8 in figure b) of the at least one flow port in moving from a closed position (see fig. 5c) to an open position (fig. 5b).

Claim(s) 1,3-5,8,10-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mayfield 6554580.
Referring to claims 1,3, 8,10, Mayfield discloses a bypass plunger, comprising: a plunger body (50,12,27) including a head portion ( 2) located at a first end of the plunger body, the head portion having a side wall; a tail portion ( at 27) located at a second end of the plunger body opposite the first end, the tail portion including an opening ( at 26) defining at least one passageway; a central portion (52) located between the head portion and the tail portion, the central portion having a cylindrical side wall enclosing an internal bore; at least two flow ports (4) in the head portion, the at least two flow ports extending through the side wall and making a fluidic connection with the internal bore; and a ball (5) located within the internal bore of the plunger body and moveable along a length of the internal bore between an open position.
Referring to claims 4-5 and 11-12, Mayfield discloses an end cap (27) connected to the tail portion and wherein the end cap (27) includes the at least one passageway (26).

Claim(s) 1,4,5,8,11,12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gregston 3473611.
Referring to claims 1, 8, Gregston discloses a bypass plunger (14), comprising: a plunger body (80 and 90) including a head portion ( 84) located at a first end of the plunger body, the head portion having a side wall; a tail portion ( threaded end portion of element 90 where valve 122 resides) located at a second end of the plunger body opposite the first end, the tail portion including an opening ( opening where valve 122 sits) defining at least one passageway; a central portion (110 and 140) located between the head portion and the tail portion, the central portion having a cylindrical side wall enclosing an internal bore; at least one flow port (85) in the head portion, the at least one flow port extending through the side wall and making a fluidic connection with the internal bore; and a ball (104) located within the internal bore of the plunger body and moveable along a length of the internal bore between an open position.
Referring to claims 4-5 and 11-12, Gregston discloses an end cap (92) connected to the tail portion and wherein the end cap (92) includes the at least one passageway ( opening where element 122 sits).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayfield 6554580 in view of Boyd 20160010436.
Referring to claim 6-7 and 13-14, Mayfield discloses the end cap (27) is locked to the plunger body by a setscrew (92, see col. 3, lines 15-17) does not disclose relative rotation between the end cap and the plunger body is locked by at least one crimple detent.  Boyd teaches a plunger where relative rotation between an  end cap (18) and the plunger body (12) is locked by at least one crimple detent the at least one crimple detent includes a dent (42) formed in a wall of the end cap, and the dent extends radially inward into the wall of the plunger body (see paragraph 0046) which helps to lock the end cap to the body. As both Mayfield and Boyd teaches methods to lock the end cap to the plunger body,  it would be obvious to one of ordinary skill in the art before the effective filing date to modify the plunger disclosed by Mayfield to have the end cap and the plunger body is locked by at least one crimple detent in view of the teachings Boyd because it would be obvious to substitute one method of locking the end cap to the plunger body with another method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672